RECEIVED IN                                                                FILED IN
     COURT OF CRIMINAL APPEALS
                                                                             COURT OF CRIMINAL APPBl P
                                              ND. PEH862-07
           JAN 21 2015                                                               JAN 23 2015
                                                  IN THE

                                      COIRI (^ CRIMEA APPEALS
        Abel Acosta, Clerk                                                       Abel Acosta, Clerk
                                              AUSTIN, TEXAS




                                               CHARLES CAMP
                                                Appellent

                                                   "VS


                                              STATE CF TEXAS
                                                Appellee


                           From Appeal Kb. 02-13-00247-CR/02-13-C024&-CR/
                                           02-13-O0248-CH/02-13-O025O-CR
                             Cn Appeal from Ihe Second District of Texas
                                 (     Tarrant County, Texas
                         Trial Court No. 1324S6R/1324663yl324671R/l324S77R


                             FIRST MMCN FCR EX1H&LCN CF THE TO FUE
                                   PEEHECN ECR DESCREEICNfiRZ REVIEW

TD THE KN2RAELE JUDCES CF THE COURT CF CRIMINAL APPEALS:

      Coibs now/   Charles Camp,   Petitioner, and files this Motion for an extension of sixty (60)
days in which to file petition for Discretionary Review. In support of this motion, appellant
shows the Court the following:



       The Petitioner was convicted in the 297th District Court of Tarrant County, Texas of the
offense of £ggrevated R±bery in Glial Curt ISb. 1324667R/1324668F/1324671R and 1324677R styled
State of Texas vs Charles Camp. The Petitioner appealed to the Court of Appeals, Second District.
The case was affirmed    Eecarber 11, 2014.

                                                   n

        The present deadline for filing the Petiticn for Discretionary Review   is   Janurary   10,
2015. The Petitioner has not requested any extension prior to this request.
                                                   m

       Petitioner's request for an extension is based on the following facts:

1.     Petitioner was not informed of the decision of the Court of Appeals in Affirming his case
until January 2, 2014.


                                                   (1)
2.   Petitioner is proceeding pro se as a layman and is unskilled and unknowledgeable in natters
of law and legal procedure.
3.   Petitieners1 access to legal research materials located within the prison unit law library
is limited to approximately 8-12 hours per week.
4.   The claims presented for review on appeal by appellate counsel present nuierous, corplex
issues which require a substantial amount of time for Petitioner as a layman in researching
and dessardnating legal principles and procedures in meaningfully preparing and presenting Pe
tition for DLscreticnary Review in this case.
5.   Petitioner does not seek additional tine to file Petition for Discretionary Review for undue
delay.


fCEREECRE, Petitioner prays this Court grant this motion and extend the deadline for filing
Petition for DLscreticnary Review in Cause No. PD-0862-07 up to and including March 11,2015.




                                                                         Respectfully Submitted,


                                                                         Charles Camp          /
                                                                         Petitioner, Pro Se
                                                            Texas Department of Criminal Justice
                                                                          Institutional Division
                                                                             F.M. Robertson Unit
                                                                                IDGJ-ID# 1857911
                                                                               Abilene, TX 79601




                                                (2)
f.O. fcs* \Vbo% c Ca^vtoL STa^qkI
 h^n^Ti. 'WUUZJl&fr


 OAiiOjoiLH % gj&l^*
  <U;     ^o- c<>- owl~oiffovw w Sr^rg



 DcAtL fAfrg.tf.f




                                                                                                i«^»-\




  ^rk »vs\^ Ofisv^-J"*^ UCW A^rfW*-&«vA             ^i^i,   (VS'v.'sW^vOl— Ci i&A .Wfi^cTzr,




CMe^rV^_<5   C

V<iA-iWt*A*.r1 ^a> Sj
"X-^OS I5A^c^fco^fc«vfc__ek C-ft .v>"\ <vcd OU.s\n C«-
,i. »^^r«VjV>c*,^~& QA «j^<^o^
                                                                              RECEIVED IN
r,s\. &j»v>><-W.xn    O.^v                                              COURT OF CRIMINAL APPEALS

-ro6^>to* ifesiqn                                                             JAN 21 2015
 AVr»Uv«^--TV. i-^tU^t
                                                                           Abel Acosta, Clerk